DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on 06/17/2022.
Claims 1 and 10 have been amended and all other claims are previously presented.
Claims 14-20 have been canceled. 
Claims 1-4, 8-11 and 13 are submitted for examination.
Claims 1-4, 8-11 and 13 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s amendment filed on June 17, 2022 has claims 1 and 10 amended, claims 14-20 canceled, and all other claims are previously presented. Among the amended claims, claims 1 and 10 are independent ones, and thus, the amendment necessitates a new ground of rejection.
Applicant’s remark, filed on June 17, 2022 at page 7, indicates, “Claims 1 and 10 have been objected to for various informalities. It is respectfully submitted that claims 1 and 10 have been amended to alleviate the issues raised in the Office Action.”
Applicant’s argument has been considered and is found persuasive. Therefore, the objections made to claims 1 and 10 have been withdraw.
Applicant’s remark, filed on June 17, 2022 at page 7, indicates, “Claims 10, 11 and 13 have been interpreted under 35 U.S.C. 112(f). The claims have been amended so as to remove the 35 U.S.C. 112(f) interpretation.”
Applicant’s argument has been considered and is found persuasive. Therefore, the 35 U.S.C. 112(f) interpretation made to claims 10, 11 and 13 have been withdraw.
Applicant’s remark, filed on June 17, 2022 at page 7, indicates, “Claims 10, 11 and 13 have been objected to under 35 U.S.C. 112(b) for being indefinite. It is respectfully submitted that the claims have been amended to alleviate the issue raised in the office action.”
Applicant’s argument has been considered and is found persuasive. Therefore, the 35 U.S.C. 112(b) rejection made to claims 10, 11 and 13 have been withdraw.
Applicant’s remark, filed on June 17, 2022 at pages 8-9, indicates, “It is respectfully submitted that independent claims 1 and 10 have been amended to further describe the claimed invention. Specifically, independent claim 1 recites, among other features, that "wherein the vehicle communication service requires at least the security requirements of integrity, non-repudiation and accountability, and the vehicle communication service corresponding to a service scenario of a vehicle to vehicle V2V group communication service, a V2V/V2I information exchange service, a vehicle to device V2D service, and a vehicle to pedestrian V2P service requires additional security requirements of general confidentiality". Independent claim 10 has been amended in a similar manner. It is respectfully submitted that the amendments are supported in at least paragraphs [0055]-[0058] of the specification. The present invention defines different security requirements according to the service scenario to improve the efficiency and safety of transportation. For example, V2V group communication service requires general confidentiality, integrity, non-repudiation, and responsibility. The Office Action alleges that the security authentication scheme of Zhong et al. corresponds to the different security requirements according to the service scenario of claim 1. It is respectfully submitted that this assertion is incorrect when applied to amended independent claims 1 and 10.”
Applicant’s argument has been considered and is found persuasive. Therefore, Applicant’s amendment necessitates a new ground of rejection. Accordingly, a new ground of rejection based on the newly identified prior-art by Moalla et al. (How to Secure ITS Applications?, 2012), has been applied to the amendment, along with Lee et al. (US 9,230,433) hereinafter Lee.
Specifically, Moalla discloses that designing an efficient communication architecture in an ITS station is very critical in order to be able to propose a powerful and complete security solution adapted not only to ITS applications but also to ITS communication architecture. Many organizations such as C2C-CC, projects like COMeSafety and standardization institutions like ISO-CALM, IEEE and ETSI have defined several ITS communication architectures. Moalla identify some security requirements that are necessary in order to implement an efficient ITS architecture. Specifically in section III: Security Requirements and Challenges and Table I, it is described a set of security features and the area of application. Thus, Examiner submits that Moalla teaches the amended feature limitation, “wherein the vehicle communication service corresponds a service scenario of one of a vehicle to vehicle V2V warning propagation service, a vehicle to vehicle V2V group communication service, a vehicle to vehicle V2V alert service, a vehicle to infrastructure V2I warning service, a V2V/V2I information exchange service, a vehicle to device V2D service, and a vehicle to pedestrian V2P service, wherein the vehicle communication service requires different security requirements according to the service scenario, and wherein the vehicle communication service requires at least the security requirements of integrity, non-repudiation and accountability, and the vehicle communication service corresponding to a service scenario of a vehicle to vehicle V2V group communication service, a V2V/V2I information exchange service, a vehicle to device V2D service, and a vehicle to pedestrian V2P service requires additional security requirements of general confidentiality.” (See rejection below)
In addition, previously applied art by Lee discloses an scheme of authenticating a group driving service of a moving object, and more particularly, to a method and apparatus for authenticating a group driving service of a moving object, which is suitable for registering a group driving service through identifier (ID) authentication of a moving object such as a vehicle, generating group driving service registration information necessary for the group driving of the moving object, and providing the group driving service registration information to the moving object for the group driving. In addition, Lee disclose the use of pseudonyms for vehicle registration and authentication. Thus, Lee still teach the feature limitations “receiving a request for registration in a vehicle communication service from a vehicle”;  “generating a pseudonym corresponding to the vehicle in response to the request for registration”; “transmitting a request to generate a pseudonym certificate, corresponding to the generated pseudonym, to a certification center”; “receiving the pseudonym certificate from the certification center in response to the request to generate the pseudonym certificate” and “transmitting vehicle communication service registration information, corresponding to the request for registration, to the vehicle”. (See rejection below)
Applicant’s remarks regarding amended independent claims 10 has been considered and is addressed based on the same rationale presented for the amended claim 1. Please refer to the rejection to the claims in details below.
Applicant further recites similar remarks as listed above for dependent claims, 2-4, 8-9, 11 and 13. Please refer to the aforementioned response, which addresses how the new combination of prior-art references by Lee, Moalla, Kravitz and Nagase would render the claimed limitations obvious.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,230,433) hereinafter Lee in view of Moalla et al. (How to Secure ITS Applications?, 2012) hereinafter Moalla.
As per Claim 1, Lee teaches a method of operating a vehicle communication security management system, comprising: 
receiving a request for registration in a vehicle communication service from a vehicle (Lee, Col. 4, lines 13-18; “the moving object group 110 may be a moving object, which goes on roads or a driving infrastructure. Such as a vehicle or a two-wheeled bike. Such a moving object includes a communication equipment capable of performing wireless communications with the group driving service system 120.” … Col. 4, lines 30-33; “requesting the registration of the group driving service by transmitting group driving registration information to the group driving service system 120.”); 
generating a pseudonym corresponding to the vehicle in response to the request for registration (Lee, Col. 2, lines 24-27; “The method may further include generating a false name of each moving object in the certain group before transmitting the group driving service registration information to the moving object” … Col. 4, lines 46-51; “The group driving service system 120 may have a configuration shown in FIG. 2 to provide the authentication service for the group driving service to each moving object in response to a request from each moving object such as an authentication request, a service registration request, and so on.”); 
transmitting a request to generate a pseudonym certificate, corresponding to the generated pseudonym, to a certification center (Lee, Col. 5, lines 3-7; “the interface block 210 transfers a request message for generating a false name certificate to the authentication center 130 shown in FIG.1 when it receives the request message for generating the false name certificate from the false name generating block 225.”); 
receiving the pseudonym certificate from the certification center in response to the request to generate the pseudonym certificate (Lee, Col. 2, lines 27-29; “requesting an authentication center the generation of a false name certificate for the false name, and receiving the false name certificate from the authentication center.”); and 
transmitting vehicle communication service registration information, corresponding to the request for registration, to the vehicle (Lee, Col. 5, lines 7-17; “The interface block 210 transfers group driving service registration information to the moving object 110/1 when it receives the group driving service registration information from the group generating and registering block 223. Herein, the group driving service registration information, which is wirelessly transmitted to the moving object 110/1 through the interface block 210, may include a group ID, a false name assigned to each moving object, and a false name certificate for the false name, and so on.”), 
[wherein the vehicle communication service corresponds a service scenario of one of a vehicle to vehicle V2V warning propagation service, a vehicle to vehicle V2V group communication service, a vehicle to vehicle V2V alert service, a vehicle to infrastructure V2I warning service, a V2V/V2I information exchange service, a vehicle to device V2D service, and a vehicle to pedestrian V2P service, 
wherein the vehicle communication service requires different security requirements according to the service scenario], and 
[wherein the vehicle communication service requires at least the security requirements of integrity, non-repudiation and accountability], and
[the vehicle communication service corresponding to a service scenario of a vehicle to vehicle V2V group communication service, a V2V/V2I information exchange service, a vehicle to device V2D service, and a vehicle to pedestrian V2P service requires additional security requirements of general confidentiality].
However, Lee does not expressly teach:
wherein the vehicle communication service corresponds a service scenario of one of a vehicle to vehicle V2V warning propagation service, a vehicle to vehicle V2V group communication service, a vehicle to vehicle V2V alert service, a vehicle to infrastructure V2I warning service, a V2V/V2I information exchange service, a vehicle to device V2D service, and a vehicle to pedestrian V2P service, 
wherein the vehicle communication service requires different security requirements according to the service scenario], and 
wherein the vehicle communication service requires at least the security requirements of integrity, non-repudiation and accountability, and
the vehicle communication service corresponding to a service scenario of a vehicle to vehicle V2V group communication service, a V2V/V2I information exchange service, a vehicle to device V2D service, and a vehicle to pedestrian V2P service requires additional security requirements of general confidentiality.
But, Moalla teaches:
wherein the vehicle communication service corresponds a service scenario of one of a vehicle to vehicle V2V warning propagation service, a vehicle to vehicle V2V group communication service, a vehicle to vehicle V2V alert service, a vehicle to infrastructure V2I warning service, a V2V/V2I information exchange service, a vehicle to device V2D service, and a vehicle to pedestrian V2P service, wherein the vehicle communication service requires different security requirements according to the service scenario (Moalla, Section I: Introduction; “ITS, as shown in fig1, are cooperative systems involving three types of entities or stations: vehicle, Road Side Unit (RSU) and central servers. They support three types of V2X communications: vehicle-to-vehicle (V2V), vehicle-to-infrastructure (V2I) wireless communications, and Infrastructure-to-Infrastructure (I2I) communications”. Also see Table 1 on page 116 that shows that each application and communication type can have different security requirements.), and 
wherein the vehicle communication service requires at least the security requirements of integrity, non-repudiation and accountability (Moalla, Section III: Security Requirements and Challenges;  “These security requirements and security challenges should be considered during the definition of security architecture and protocols. 
• Availability: ITS applications, particularly safety applications, require high availability of the system. 
• Authentication and Authorization: Authentication ensures that entities involved in communication are correctly identified and authentic. Entity authorization is necessary for applications that need definition of the rights that an entity (vehicle or infrastructure) has. 
• Integrity: Integrity is a key security requirement for ITS applications especially Road Safety applications and it is ensuring that exchanged information are not altered between sender and receiver. 
• Confidentiality: Some ITS applications require that the content of a message is accessible only by the sender and the receiver. 
• Non-repudiation: it may be crucial in some cases (eg wrong information that causes accident) not only to identify a sender but also to get the proof of the originator of the message (for accountability). 
• Privacy: privacy is a major security requirement as ITS applications exchange personal data in particular location data over wireless communications. The design of ITS security solution must take into consideration measures to ensure protection of personal data and privacy. ITS applications must comply with European Directives relevant to the protection of privacy and data protection: the Directive 95/46/EC on data protection. 
• Plausibility: plausibility checks are used to validate the correctness of the data and can be performed on the received message information. For example, the claimed information state sent from vehicles must reflect their actual physical state.” Examiner submits: See Table I (page 116) that shows the relation between each service, scenario and security requirements.) and
the vehicle communication service corresponding to a service scenario of a vehicle to vehicle V2V group communication service, a V2V/V2I information exchange service, a vehicle to device V2D service, and a vehicle to pedestrian V2P service requires additional security requirements of general confidentiality (Moalla, Section III: Security Requirements and Challenges;  “These security requirements and security challenges should be considered during the definition of security architecture and protocols. 
• Availability: ITS applications, particularly safety applications, require high availability of the system. 
• Authentication and Authorization: Authentication ensures that entities involved in communication are correctly identified and authentic. Entity authorization is necessary for applications that need definition of the rights that an entity (vehicle or infrastructure) has. 
• Integrity: Integrity is a key security requirement for ITS applications especially Road Safety applications and it is ensuring that exchanged information are not altered between sender and receiver. 
• Confidentiality: Some ITS applications require that the content of a message is accessible only by the sender and the receiver. 
• Non-repudiation: it may be crucial in some cases (eg wrong information that causes accident) not only to identify a sender but also to get the proof of the originator of the message (for accountability). 
• Privacy: privacy is a major security requirement as ITS applications exchange personal data in particular location data over wireless communications. The design of ITS security solution must take into consideration measures to ensure protection of personal data and privacy. ITS applications must comply with European Directives relevant to the protection of privacy and data protection: the Directive 95/46/EC on data protection. 
• Plausibility: plausibility checks are used to validate the correctness of the data and can be performed on the received message information. For example, the claimed information state sent from vehicles must reflect their actual physical state.”).
Lee and Moalla are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method for operating a vehicle communication security management system in order to provide secure communications between vehicles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moalla’s system into Lee’s system, with a motivation to provide a secure intelligent transportation systems (ITS) infrastructure that provision security services and applications established between vehicles, road side units (RSUs), and servers  (Moalla, Introduction).

As per claim 2, the combination of Lee and Moalla teaches the method of claim 1. Lee teaches further comprising: 
receiving a vehicle authentication request from the vehicle (Lee, Col. 6, lines 29-32; “Referring to FIG. 3, if an authentication request for the registration of a group driving service, i.e., a moving object authentication request, is received from a moving object in a service execution mode in step 302”); 
verifying a vehicle ID in response to the vehicle authentication request (Lee, Col. 6, lines 32-35; “the moving object ID verification block 221 verifies an ID of the moving object using, e.g., a digital signature algorithm of a public key crypto system, in step 304.”); and 
transmitting a vehicle authentication response, corresponding to the verified vehicle ID, to the vehicle (Lee, Col. 6, lines 45-49; “As the result of the verification in step 304, if the ID of the moving object is determined to be valid, the moving object ID Verification block 221 generates an authentication response for the moving object and transmits the same to the moving object through the interface block 210 in step 308.”). 

As per claim 3, the combination of Lee and Moalla teaches the method of claim 2. Lee teaches wherein verifying the vehicle ID comprises: 
authenticating the vehicle using a digital signature method of a public-key cryptography system (Lee, Col. 6, lines 29-35; “Referring to FIG. 3, if an authentication request for the registration of a group driving service, i.e., a moving object authentication request, is received from a moving object in a service execution mode in step 302, the moving object ID verification block 221 verifies an ID of the moving object using, e.g., a digital signature algorithm of a public key crypto system, in step 304.”).

As per claim 8, the combination of Lee and Moalla teaches the method of claim 1. Lee further teaches wherein the pseudonym is set to have an expiration time such that the pseudonym is effective for a certain time period (Lee, Col. 7, lines 49-50; “The expiration date means an expiration date of the false name.”). 

As per claim 9, the combination of Lee and Moalla teaches the method of claim 1.  Lee further teaches wherein the vehicle communication service registration information includes the pseudonym and the pseudonym certificate (Lee, Col. 5, lines 7-17; “The interface block 210 transfers group driving service registration information to the moving object 110/1 when it receives the group driving service registration information from the group generating and registering block 223. Herein, the group driving service registration information, which is wirelessly transmitted to the moving object 110/1 through the interface block 210, may include a group ID, a false name assigned to each moving object, and a false name certificate for the false name, and so on.”).

As per claim 10, Lee teaches a vehicle communication security management system, comprising:
a server comprising one or more units which are executed by a processor which is connected to the storage unit (Lee, Col. 8, lines 6-30; “These computer program instructions may be loaded on a processor of a general-purpose computer, a special-purpose computer, or other programmable data processing equipments. Therefore, the instructions performed by the processor of the computers or other programmable data processing equipments generate units for performing functions explained in each step of the flowchart or each block of the block diagram. Since the computer program instructions can be stored in a computer usable memory or a computer readable memory to be employed in a computer or other programmable data processing equipments to implement functions of the instructions in a specific manner, the instructions stored in the computer usable memory or the computer readable memory can be manufactured as products employing an instruction unit for performing functions explained in each step of the flowchart or each block of the block diagram. Since the computer program instructions can be loaded on the computer or other programmable data processing equipments, a sequence of operating steps is performed on the computer or other programmable data processing equipments to generate a process performed by the computer. Therefore, the instructions processed by the computer or other programmable data processing equipments can provide steps of performing the functions explained in each step of the flowchart and each block of the block diagram.”); 
a vehicle ID verification unit for authenticating a vehicle using a digital signature method (Lee, Col. 5, lines 20-24; “the 20 moving object ID verification block 221 authenticates an ID of the moving object 110/1. The authentication of the moving object ID may be performed using a digital signature algorithm of a public key crypto system.”); 
a pseudonym generation unit for generating a pseudonym to be assigned to the authenticated vehicle (Lee, Col. 5, lines 58-61; “The false name generating block 225 generates a false name assigned to each of moving objects including the leader moving object and the member moving object in the certain group”); 
a communication unit for receiving a request for authentication and the request for registration in the vehicle communication service from the vehicle and transmitting vehicle communication service registration information including the pseudonym to the vehicle (Lee, Col. 4 line 65-Col. 5, line 11; “The interface block 210 transfers a registration request for the group driving service, i.e., a registration request message, which includes group driving registration information, to the group generating and registering block 223 when it receives the registration request message from the moving object 110/1. In addition, the interface block 210 transfers a request message for generating a false name certificate to the authentication center 130 shown in FIG.1 when  it receives the request message for generating the false name certificate from the false name generating block 225. The interface block 210 transfers group driving service registration information to the moving object 110/1 when it receives the group driving service registration information from the group generating and registering block 223.”); and 
a control unit for controlling the vehicle ID verification unit, the pseudonym generation unit, and the communication unit (Lee, Col. 2, lines 52-59; “FIG. 2 illustrates a block diagram of a group driving service authentication device in accordance with an embodiment of the present invention, which includes an interface block 210, a driving service managing module 220, and a group information database (DB) 230. The driving service managing module 220 includes a moving object ID verification block 221, a group generating and registering block 223, and a false name generating block 225.”), 
[wherein the vehicle communication service corresponds a service scenario of one of a vehicle to vehicle V2V warning propagation service, a vehicle to vehicle V2V group communication service, a vehicle to vehicle V2V alert service, a vehicle to infrastructure V2I warning service, a V2V/V2I information exchange service, a vehicle to device V2D service, and a vehicle to pedestrian V2P service, 
wherein the vehicle communication service requires different security requirements according to the service scenario], and 
[wherein the vehicle communication service requires at least the security requirements of integrity, non-repudiation and accountability], and
[the vehicle communication service corresponding to a service scenario of a vehicle to vehicle V2V group communication service, a V2V/V2I information exchange service, a vehicle to device V2D service, and a vehicle to pedestrian V2P service requires additional security requirements of general confidentiality].
However, Lee does not teach:
wherein the vehicle communication service corresponds a service scenario of one of a vehicle to vehicle V2V warning propagation service, a vehicle to vehicle V2V group communication service, a vehicle to vehicle V2V alert service, a vehicle to infrastructure V2I warning service, a V2V/V2I information exchange service, a vehicle to device V2D service, and a vehicle to pedestrian V2P service, 
wherein the vehicle communication service requires different security requirements according to the service scenario, and 
wherein the vehicle communication service requires at least the security requirements of integrity, non-repudiation and accountability], and
the vehicle communication service corresponding to a service scenario of a vehicle to vehicle V2V group communication service, a V2V/V2I information exchange service, a vehicle to device V2D service, and a vehicle to pedestrian V2P service requires additional security requirements of general confidentiality.
But, Moalla teaches:
wherein the vehicle communication service corresponds a service scenario of one of a vehicle to vehicle V2V warning propagation service, a vehicle to vehicle V2V group communication service, a vehicle to vehicle V2V alert service, a vehicle to infrastructure V2I warning service, a V2V/V2I information exchange service, a vehicle to device V2D service, and a vehicle to pedestrian V2P service, wherein the vehicle communication service requires different security requirements according to the service scenario (Moalla, Section I: Introduction; “ITS, as shown in fig1, are cooperative systems involving three types of entities or stations: vehicle, Road Side Unit (RSU) and central servers. They support three types of V2X communications: vehicle-to-vehicle (V2V), vehicle-to-infrastructure (V2I) wireless communications, and Infrastructure-to-Infrastructure (I2I) communications”. Also see Table 1 on page 116 that shows that each application and communication type can have different security requirements.), and 
wherein the vehicle communication service requires at least the security requirements of integrity, non-repudiation and accountability (Moalla, Section III: Security Requirements and Challenges;  “These security requirements and security challenges should be considered during the definition of security architecture and protocols. 
• Availability: ITS applications, particularly safety applications, require high availability of the system. 
• Authentication and Authorization: Authentication ensures that entities involved in communication are correctly identified and authentic. Entity authorization is necessary for applications that need definition of the rights that an entity (vehicle or infrastructure) has. 
• Integrity: Integrity is a key security requirement for ITS applications especially Road Safety applications and it is ensuring that exchanged information are not altered between sender and receiver. 
• Confidentiality: Some ITS applications require that the content of a message is accessible only by the sender and the receiver. 
• Non-repudiation: it may be crucial in some cases (eg wrong information that causes accident) not only to identify a sender but also to get the proof of the originator of the message (for accountability). 
• Privacy: privacy is a major security requirement as ITS applications exchange personal data in particular location data over wireless communications. The design of ITS security solution must take into consideration measures to ensure protection of personal data and privacy. ITS applications must comply with European Directives relevant to the protection of privacy and data protection: the Directive 95/46/EC on data protection. 
• Plausibility: plausibility checks are used to validate the correctness of the data and can be performed on the received message information. For example, the claimed information state sent from vehicles must reflect their actual physical state.” Examiner submits: See Table I (page 116) that shows the relation between each service, scenario and security requirements.) and
the vehicle communication service corresponding to a service scenario of a vehicle to vehicle V2V group communication service, a V2V/V2I information exchange service, a vehicle to device V2D service, and a vehicle to pedestrian V2P service requires additional security requirements of general confidentiality (Moalla, Section III: Security Requirements and Challenges;  “These security requirements and security challenges should be considered during the definition of security architecture and protocols. 
• Availability: ITS applications, particularly safety applications, require high availability of the system. 
• Authentication and Authorization: Authentication ensures that entities involved in communication are correctly identified and authentic. Entity authorization is necessary for applications that need definition of the rights that an entity (vehicle or infrastructure) has. 
• Integrity: Integrity is a key security requirement for ITS applications especially Road Safety applications and it is ensuring that exchanged information are not altered between sender and receiver. 
• Confidentiality: Some ITS applications require that the content of a message is accessible only by the sender and the receiver. 
• Non-repudiation: it may be crucial in some cases (eg wrong information that causes accident) not only to identify a sender but also to get the proof of the originator of the message (for accountability). 
• Privacy: privacy is a major security requirement as ITS applications exchange personal data in particular location data over wireless communications. The design of ITS security solution must take into consideration measures to ensure protection of personal data and privacy. ITS applications must comply with European Directives relevant to the protection of privacy and data protection: the Directive 95/46/EC on data protection. 
• Plausibility: plausibility checks are used to validate the correctness of the data and can be performed on the received message information. For example, the claimed information state sent from vehicles must reflect their actual physical state.”).
Lee and Moalla are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method for operating a vehicle communication security management system in order to provide secure communications between vehicles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moalla’s system into Lee’s system, with a motivation to provide a secure intelligent transportation systems (ITS) infrastructure that provision security services and applications established between vehicles, road side units (RSUs), and servers  (Moalla, Introduction).

As per claim 13, the combination of Lee and Moalla teaches the vehicle communication security management system of claim 10.  Lee further teaches wherein the communication unit requests a certification center to generate a pseudonym certificate, corresponding to the pseudonym (Lee, Col. 5, lines 3-7; “the interface block 210 transfers a request message for generating a false name certificate to the authentication center 130 shown in FIG.1 when it receives the request message for generating the false name certificate from the false name generating block 225.”), and 
receives the generated pseudonym certificate from the certification center (Lee, Col. 5, lines 63-66; “transmits the certificate request message to the authentication center 130 through the interface block 210, and acquires the false name certificate that is provided by the authentication 65 center 130 in response to the certificate request message.”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,230,433) hereinafter Lee in view of Moalla et al. (How to Secure ITS Applications?, 2012) hereinafter Moalla as applied to claim 1 above, and further in view of Kravitz et al. (US 2018/0006829) hereinafter Kravitz.
As per claim 4, the combination of Lee and Moalla teaches the method of claim 1.
However, the combination of Lee and Moalla does not expressly teaches: 
wherein the request for registration in the vehicle communication service includes a request for designation as an emergency vehicle. 
But, Kravitz teach:
wherein the request for registration in the vehicle communication service includes a request for designation as an emergency vehicle (Kravitz, Parag. [0070]; “a vehicle or vehicle device groups may have multiple identities. One identity may be as minimal as the generic make and model of a car, for example an identity used by “External Sensor Group”. A vehicle may additionally have one or more identities that are more detailed, such as: license plate; registration information; insurance information, etc. Such variable identity configurations may be modified automatically or manually. In some embodiments, a selection of vehicle identities may be provisioned to defined classes of vehicles, for example emergency vehicles. In some embodiments, a fire truck that is not operating in an emergency situation may broadcast an identity of a large vehicle or of a non-emergency fire truck. However, if the fire truck changes its operation into a mode of responding to an emergency call, then the identity of that fire truck may be broadcast as a responding emergency vehicle.”).
Lee, Moalla and Kravitz are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method for operating a vehicle communication security management system in order to provide secure communications between vehicles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kravitz’s system into Lee-Moalla system, with a motivation to provide a method for establishing a secure communication between a plurality of IoT devices related to one or more vehicles, such as automobiles, boats, motorcycles and aircrafts (Kravitz, Parag. [0027]); including emergency vehicles.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,230,433) hereinafter Lee in view of Moalla et al. (How to Secure ITS Applications?, 2012) hereinafter Moalla as applied to claim 10 above, and further in view of Nagase (JP 2012128475A).
As per claim 11, the combination of Lee and Moalla teaches the vehicle communication security management system of claim 10. 
However, the combination of Lee and Moalla does not expressly teaches:
further comprising: 
a display unit for displaying the vehicle communication service registration information.
Nagase teaches:
further comprising: 
a display unit for displaying the vehicle communication service registration information (Nagase, Parag. [0009]; “The present invention includes a vehicle information display device installed in a vehicle management center.”).
Lee, Moalla and Nagase are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method for operating a vehicle communication security management system in order to provide secure communications between vehicles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nagase’s system into Lee-Moalla system, with a motivation to provide a system that comprises a vehicle information display device installed in a vehicle management center and an on-vehicle device mounted in a vehicle which is managed by the vehicle information display device (Nagase, Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schaub et al. (Privacy Requirements in Vehicular Communication Systems, 2009): single and abstract requirement privacy first to distinguish its details and identify the different forces and orthogonal requirements that influence privacy in vehicular communication systems. First, a VCS system model is given, following a systematic approach we derive a structured and comprehensive set of requirements for VCS, and also identify new privacy requirements not discussed before .Next, we show that our requirements set not only supports privacy-friendly system design but can also be utilized for comparison of existing VCS privacy approaches, evaluation of our approach in a state of the art analysis by assessing which of the privacy requirements have been addressed by certain approaches. Finally, a discussion of the current level of privacy in VCS and open issues concludes the paper.
Chammem, et al. (A Platform for Secure Multi-Service Vehicular Communication, 2009): a new architecture for vehicular communication systems. It articulates around a set of new components, mainly the black box, for vehicular-based value added services. We place beacons and Road-Side Units (RSUs) on communicating fast track highways. These entities should enable reliable communication between the mobile vehicles which can access to various services without having to stop. The RSUs can be viewed as servers, from the vehicle side, and they are also connected to potential service suppliers that build bridges for highway fee payment, weather information provision, etc. The new platform, proposed in this paper, allows highlighting the numerous problems that arise due to the proliferation of vehicular applications. It mainly addresses the provision of security services and the transactions established between vehicles, beacons, and servers. In addition, we design a new cryptographic protocol allowing combining the effect of message signature and encryption. It also ensures entity authentication while preserving anonymity.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.C./Examiner, Art Unit 2498  

/JOHN B KING/Primary Examiner, Art Unit 2498